Earl Warren: Number 56, Pennsylvania Railroad Company and Brotherhood of Railroad Trainmen, Petitioners, versus N. P. Rychlik. Mr. Clattenburg.
Richard N. Clattenburg: Mr. Chief Justice, may it please the Court. This is a suit brought by a railroad employee for reinstatement in his job after his dismissal under the terms of a union-shop agreement. In his suit, he asked an opportunity -- he asked that the Railroad and the Brotherhood of Railroad Trainmen, petitioners here, to be restrained from continuing his discharge until he'd had an opportunity for readmission to membership in the Brotherhood and further ask that enforcement of the union-shop agreement against him be restrained. The suit was brought in the District Court for the Western Districts of New York which dismissed the complaint for failure to state a cause of action. The Court of Appeals for the Second Circuit, in an opinion by Mr. Justice Hand, reversed and remanded the case for trial on the merits. I will briefly recite the facts as they are alleged in the complaint in the affidavits attached thereto since there is, of course, no further record in this case. The respondent, Mr. Rychlik, was employed by Pennsylvania Railroad as a trainman and was dismissed from service in January of 1955. Prior to this time, the union shop amendment to Railway Labor Act, Section 2, Eleventh of that Act, was passed by Congress in, I believe, January of 1951. And, in March of 1952, the Railroad Company and the Brotherhood, the Railroad Trainmen which was a duly asserted representative of the trainmen on the Pennsylvania, entered into a union-shop agreement in conformity with the amendment. In substantially the words of this statute, the agreement provided that all trainmen employed by Pennsylvania, as a condition of their continued employment, must become members of the Brotherhood of Railroad Trainmen and maintain membership in good standing in the union. The agreement further provided, as required by the statute, that a trainman could satisfy this requirement of membership by holding or acquiring membership in any one of the other labor organizations, national in scope, organized in accordance with the Railway Labor Act and admitting to membership employees of a craft or class in engine, train, yard, or hostling service. There is a special provision in Section 2, Eleventh (c) of the Railway Labor Act which applies to union-shop agreements between railroads and their employees in what we call the operating classes. They are, generally speaking, engineers, firemen, hostlers, conductors, brakemen, and other trainmen. There was a specific problem, which will be discussed in more detail later, which required a little different treatment than the union-shop amendment between the operating unions and the non-operating classes, who are, generally speaking, the clerks and others not directly engaged in the movement of a train. As a result, there is a -- the specific language of the statute states that the requirement of membership in a labor organization in an agreement made pursuant to Section 2, Eleventh (c) shall be satisfied as to a present or future employee in engine, train, yard, or hostling service. That is, an employee engaged in any of the services covered in Section 3, First (h) of the Act, that is, a provision defining certain jurisdiction of the National Railroad Adjustment Board. It says that the requirement of membership shall be satisfied if such an employee holds or acquires membership in any one of the labor organizations, national in scope, organized in accordance with this Act and admitting to membership employees of such a class or craft. At first, the respondent Rychlik, was a member of the Brotherhood of Railroad Trainmen in good standing. However, in 9 -- in February of 1953, he resigned his membership in the Brotherhood and became a member of another union, United Railroad Operating Crafts, which he -- well, the complaint states he believed, in good faith, to be national in scope. And, thereafter, respondent and other trainmen in similar situation who had given up their BRT membership in favor of United Railroad Operating Crafts which, if you don't mind, I'll call UROC because that is a preferred method of referring to it, were cited to the Railroad by the Brotherhood because of alleged failure to comply with the union-shop agreement. Now, under this agreement, the Railroad and the Brotherhood had established a System Board of Adjustment, which is provided for under Section 3, Second of the Railway Labor Act, to settle any disputes arising in connection with the union-shop agreement. Section 3, Second provides an orderly means of settling these minor disputes to the National Railroad Adjustment Board, and specifically state that any carrier or group of carriers can establish a regional or system board of adjustment with the same jurisdiction as the National Railroad Adjustment Board provided for in Section 3, First. This union-shop agreement, then, provided that the System Board had jurisdiction over disputes under the union-shop agreement and, further, it provided, as is normal in the case of such system boards, that the Railroad and the Brotherhood of Railroad Trainmen would each have two representatives on the System Board. In case of a deadlock, the deadlock was to be broken by a decision of a neutral appointed by the National Mediation Board. The agreement provided that the decision of the System Board would be final and binding. After the respondent was cited for noncompliance with union-shop agreement, he was given a hearing before the System Board in August 1953, and the second hearing was held a year later, in August 1954, without any further action having been taken against him, in the meantime, under the agreement. The System Board eventually came to the conclusion that respondent had failed to comply with the union-shop agreement, that his membership in United Railroad Operating Crafts did not constitute compliance with the union-shop agreement. As a result, he was discharged from service in January of 1955. There was evidence at the hearing before the System Board in August of 1954 that, in the previous month, respondent had joined the Switchmen's Union of -- of North America, which is generally recognized as being a qualified labor union, national in scope, and fitting the terms that I have quoted from the union-shop amendment. And, the complainant alleges also that the respondent, at some time after he first resigned from the Brotherhood of Railroad Trainmen, had tendered his dues and applied for reinstatement. After his discharge, the respondent filled this suit in the District Court alleging these facts I have stated, and asking --
Harold Burton: By joining the Switchmen's Union, does that put him under the protection of the union-shop?
Richard N. Clattenburg: Mr. Justice Burton, the Act provides that you can join but the Act has been construed to require that you cannot resign from the collective bargaining agent and, thereafter, some months later, meet the responsibilities or requirements of the agreement by, then, joining another union. He had resigned from the Brotherhood of Railroad Trainmen in February of 1953. The evidence alleged here of joining the Switchmen's Union. It's evidenced that he joined in July of 1954, after about, I believe, 17 -- 15, or 16, or 17 months of not belonging, under this decision of the System Board, to any union, national in scope or coverage.
Harold Burton: So, that didn't help his status?
Richard N. Clattenburg: The District Court, in this case, ruled that it did not, citing the (Inaudible) case which is referred to in the briefs, which is, I believe, a decision of the Sixth Circuit in which this Court had denied certiorari.
Harold Burton: So that, he is in the same position that he was in the first place. I mean, he resigned from the Trainmen and then he joined the UROC and that's where he stands.
Richard N. Clattenburg: That's -- that's correct. He may -- I believe he may still be a member of Switchmen's Union but the -- the District Court, in this case, held that the fact he joined the Switchmen's Union did not warrant the Court in exercising its equal powers of intervention and the Second Circuit did not discuss the point in its opinion. The complaint which was filed in the District Court alleged that the -- his discharge violated the Act. One of the grounds alleged was that which Mr. Justice Burton has raised. He -- he stated that, after he had joined the Switchmen's Union, despite this lapse in membership in -- from the Brotherhood of the Railroad Trainmen until the time he joined the Switchmen's Union, he alleged that that discharge after he joined the Switchmen's Union was a violation of the Railway Labor Act. He also alleged that his discharge after he had applied for reinstatement in the Brotherhood of Railroad Trainmen and had tendered his dues was a violation of the Act. And, he further alleged that the Railway Labor Act had been violated by this agreement in the establishing of a System Board under Section 3, Second to decide these disputes in providing for brotherhood representation on the System Board and in stating that the Board awards would be final and binding. The District Court dismissed the entire complaint for failure to state the cause of action, not on the ground of jurisdiction but for failure to state a cause of action. The Court ruled that the agreement was valid, the union-shop agreement. It ruled that the System Board, under the Act, had jurisdiction over any dispute arising under the union-shop agreement and it held that the Brotherhood representation on the System Board did not per se make the Board's decision invalid. The Court specifically rule on the question of the respondent's membership in the Switchmen's Union and, also, on the refusal of the Brotherhood to reinstate him and held that neither of these grounds require the Court to exercise its right to intervene, to protect the respondent. The Court rule that, with regard to the status of UROC as a union, possibly national in scope, it was not necessary for the Court to reach this decision under the facts which were submitted to the District Court. And, the -- and, the District Court pointed to the administrative procedure provided in Section 3 of the Act as the exclusive method of determining this issue. Now, the administrative procedure to which the Court there referred is the procedure provided by the Railway Labor Act for determining whether a union is qualified to participate in selecting members of the National Railroad Adjustment Board. Section 3, First (a) of the Act provides that an adjustment board -- the Adjustment Board shall consist of members to be selected by the carriers and by such labor organizations of the employees, national in scope, has, have been, or may be organized in accordance with the provisions of Section 2 of this Act. Section 3, First (f) provides that if there is a dispute as to the right of any union to participate in this selection, the dispute will be investigated by the Secretary of Labor who will make a determination, preliminarily, as to whether the claim has merit. And, if in his judgment, it has merit, the Secretary is told to notify the Mediation Board and, after receipt of that advice, the Mediation Board sets up a board of three. One representative of the labor unions already recognized as national in scope, for this purpose, one representative of the claimant union, and a neutral appointed by the Mediation Board which makes a final and binding determination as to whether the union is qualified to participate in the selection of members of the Adjustment Board. This was pointed to by the District Court as being a remedy with regard to determining this question and, on the basis of the Pigott case which had been decided by the Sixth Circuit at that time, the Court -- District Court indicated, pretty clearly, it believed that this was the exclusive method under the Railway Labor Act to determine whether a union was national in scope not only for the purpose of picking Adjustment Board members, but also for purposes of the union-shop amendment.
Harold Burton: Had UROC ever try to avail itself of that procedure?
Richard N. Clattenburg: The complaint alleged that the steps had been taken by UROC toward determining its status under that procedure. I'm not sure whether it's in the complaint or in one of the affidavits, but I believe it's in there at some point, sir.
William J. Brennan, Jr.: But I think you said that the District Court did not turn its decision on the exclusiveness of that remedy but, rather, on the ground that the complaint did not state the cause of action.
Richard N. Clattenburg: It's a little difficult to tell. I haven't -- I can find the language which regard to that point, Mr. Justice Brennan. It's on page 33 of the record, Mr. Justice Brennan. It is not necessary for this court to decide under the facts submitted in this case whether UROC is a labor organization, national in scope. In fact, that function on the Railway Labor Act is left as specific administrative procedure. It seems to me that the -- you could construe the Court as relying pretty heavily on the exclusiveness of the procedure. When this case --
Harold Burton: Is --
Richard N. Clattenburg: -- came --
Harold Burton: Is it clear in your mind that under that procedure, under Section (f), that UROC couldn't start one of those proceedings whenever it wanted to? There didn't have to be a dispute or something preceding it in order to enable it to raise the question? It could just make an application that it wants to be qualified as an elector?
Richard N. Clattenburg: It is -- it is my understanding, Mr. Justice Burton, that a union which wants to participate, presumably with, first, not to try to start -- stir up a fight with the other unions but would try to see if they would agree to let it participate.
Harold Burton: Would there have --
Richard N. Clattenburg: I was --
Harold Burton: -- to be an occasion --
Richard N. Clattenburg: I was --
Harold Burton: -- would there have to be an election coming up or suppose they wanted to establish their status?
Richard N. Clattenburg: The members of the Board do not serve for any definite term. They could be changed at will and they are frequently on for as little as two or three days before being replaced with the result that, for the purpose of the Adjustment Board, a union can come in anytime. Now, I would presume that how quickly that would be decided would depend, to a large extent, on how quickly the Secretary of Labor acted under this -- these provisions here.
Harold Burton: But if UROC wanted to establish its status as an elector, it couldn't start a proceeding under it if wanted to.
Richard N. Clattenburg: At any time.
Harold Burton: But they hadn't, as I understand it.
Richard N. Clattenburg: I think -- I think, Mr. Justice Burton, that the appendix or the respondent's brief, in this case, indicates that they have started it but they started it, I believe, in 1954 -- in July 1954. It was prior to the discharge of this respondent here.
Harold Burton: I see.
Richard N. Clattenburg: -- but that the record itself, in this case, is not clear on that point. The Court of Appeals reversed and remanded the case for trial on the merits. Judge Hand, in his opinion, said that there must be review of the System Board award because of the bias implicit in the Brotherhood representation on that Board. He held that the administrative procedure provided in Section 3 is -- Section 3, First (f) procedure was not appropriate for determining the issue of whether a union is national in scope under the union-shop amendment and that, in any event, the procedure was not available to the respondent as an individual. And, Judge Hand said that the individual had a right to an impartial determination as to whether UROC was national in scope. The petitioners here submit that the Court of Appeals erred in holding that the Brotherhood representation completely nullified the award of the System Board and in holding that, under these circumstances, the merits of the case should be reviewed by the District Court. We submit further that the Court erred in failing to hold that this Section 3 procedure is the exclusive procedure under the Act for determining whether a union is national in scope for the purpose of the union-shop amendment.
Felix Frankfurter: On the -- on the basis of the pleading, what do you concede to be the precise holding made from Judge Hand's opinion?
Richard N. Clattenburg: I would -- I believe that Judge Hand directed the case to go back to the District Court for a trial on the merits of every issue that was before the System Board of Adjustment.
Felix Frankfurter: Well, how do --
Richard N. Clattenburg: When he talks of the --
Felix Frankfurter: What issues were tendered by the complaint? Construe it as loosely as you please. You're not aware of it?
Richard N. Clattenburg: I -- I --
Felix Frankfurter: You're not only throwing out the common law pleading right and out. It's abusive but also the ultimate good privilege to that.
Richard N. Clattenburg: I feel, Mr. Justice --
Felix Frankfurter: Be as loose as you please in what you think the issue presented here.
Richard N. Clattenburg: Mr. Justice Frankfurter, I believe that -- I would concede that, in my opinion, Mr. Justice Hand rather loosely construed the complaint in this case.
Felix Frankfurter: Very well, but what -- how did he construe it?
Richard N. Clattenburg: He construed it --
Felix Frankfurter: I would overrule -- I wouldn't quarrel with a ruling that this is what a pleading mean, but what is it that -- what was the pleading that he had in mind on the basis of which he directed the trial on the merits?
Richard N. Clattenburg: I believe he construed the complaint to substantially allege that these individuals, in good faith, joined a new union, UROC, and had given up their membership in the Brotherhood which held the union-shop agreement and that they had, thereafter, been forced to go before a board which had a Brotherhood member on it. And, then, had a decision to discharge them and that Judge Hand ruled that the pleading construed as an appeal for relief from that decision of the System Board and, on the allegations that they had joined a union they believed to be national in scope, merited respondent here in having an impartial decision as to whether the union was national in scope.
Felix Frankfurter: And the -- the claim of impartiality was derived or was it exclusively from the fact that the -- that they designated that the elector was, if you please, even of a competitive union, was that of UROC. Is that right?
Richard N. Clattenburg: That's right. I would --
Felix Frankfurter: And nothing more.
Richard N. Clattenburg: That's right.
Felix Frankfurter: That, inherent with your situation, or ours, unnecessarily biased judgment --
Richard N. Clattenburg: That's right.
Felix Frankfurter: -- for the representative on the system of the employee was of a different duty, is that right?
Richard N. Clattenburg: Yes, sir. May I -- may I quickly --
Felix Frankfurter: I only want to be sure what it is, that if you -- if mention to us --
Richard N. Clattenburg: May I -- may I quickly --
Felix Frankfurter: -- one situation and then I can think of some other, any other.
Richard N. Clattenburg: May I quickly cover it in brief outline the points which I would first like to make. In the first place, we have had these bipartisan boards under the -- the Railway Labor Act since 1926. What the Pennsylvania brief shows in detail is procedure set forth in the Act and, for these boards, a procedure which was followed very closely in setting up this Board under the union-shop agreement. Thus, there is nothing new or novel in a bipartisan board of this kind. And, this Court, of course, has held in the Slocum case and E, J & E case that the purpose of these boards is to settle these minor disputes and keep them out of the courts and to keep peace in the Railroad Industry.
Felix Frankfurter: In fact, that was intended to be the primary reliance.
Richard N. Clattenburg: The second point is that there is nothing new or novel in having an opposition between an individual whether or not -- an individual employee, whether or not he is a union member, and the union that there is nothing new or novo except that in the union-shop situation, under these agreements, there is a greater focus, perhaps, on that because it is implicit in those cases. Congress has seen fit to provide that there will be a conflict of interest there between the union and an employee. However, that can happen in any case that goes before the National Adjustment Board or a system board because, in the most -- Picayune pay claim, that claim may very well be contrary to union policy. Unions -- as a result, particularly of course in the seniority cases which have been referred to in the briefs, there is constant area where there may be conflict between these gentlemen on the System Boards or on the National Board and employees appearing before those boards.
William O. Douglas: Vet --
Richard N. Clattenburg: But, there has always --
William O. Douglas: Vet --
Richard N. Clattenburg: -- been a presumption of validity --
William O. Douglas: Veteran
Richard N. Clattenburg: -- of the decisions there.
William O. Douglas: Veteran cases.
Richard N. Clattenburg: The veteran cases or any cases where the union has to side with one group or another. The union-shop amendment, of course, sides with all its members against someone who is believed not to be incompliance. But, there is nothing new or novel in this which would require this Court or the court below to carve out or to try to carve out a small section of cases where it feels that, as the respondents put it in their briefs, here, you have a higher degree of hostility but that hostility can and does exist in many types of cases and it will, in our opinion, seriously --
William J. Brennan, Jr.: Doesn't counsel suppose, --
Richard N. Clattenburg: -- affect the work in --
William J. Brennan, Jr.: -- in kind, that the problems of dual unionism are a little different from the ones you've been talking about?
Richard N. Clattenburg: In my opinion, it -- you can draw that question of degree here. You can have as much hostility against an individual who -- even if he's a member, who someone dislikes as you can get.
William J. Brennan, Jr.: Well, motivations for the hostility, though, might be very different, I should think.
Richard N. Clattenburg: Well, Your Honor, of course, we haven't gotten any record of actual facts in this case.
William J. Brennan, Jr.: Well, I gather, the System Board determination on this charge here was unanimous, wasn't it?
Richard N. Clattenburg: It was unanimous. But, what I would like to say is we, -- we -- as the Railroad here and also as the Brother -- in behalf of the Brotherhood, we aren't saying you cannot have a review of these cases but we feel it should be a limited review and that there should be a presumption that these boards, established under the Railway Labor Act, have acted properly. We feel that there should be review as to procedure to see whether the Act has been carried out and as to whether there had been any gross error, but we do not feel that, in any case where there's alleged hostility, the federal court should then step in because of a presumption of bias.
Earl Warren: Mr. Cluttenburg, on this question of hostility, what case do you rely on as being most like this case on its facts?
Richard N. Clattenburg: From this Court, sir?
Earl Warren: On the question of hostility, whether -- whether a commission or a board formed, as this one was formed, could be conceded to -- to be fair in determining who its competitor was to be.
Richard N. Clattenburg: I believe that there is no case. I'm relying, primarily, on the history of the Railway Labor Act in the interpretation by this Court. However, I should like to point out that this case has held in the -- this -- this Court has held in the, I believe, the second opinion in the E, J & E case that there is a presumption of the validity of determinations of these boards in 327 US. In that case, of course, it was a question of -- of the authority of the union to represent and bind the individual.And, the Court said, through Mr. Justice Rutledge, moreover, when an award of the Adjustment Board involving an employee's individual grievance is challenged in the courts, one who would upset it carries the burden of showing that it was wrong. Its act -- its action, meaning the Boards action, in adjusting an individual employee's grievance at the instance of the collective bargaining agent is entitled to presumptive weight. We feel that same weight should carry over through union-shop disputes of any kind. Whether a man has paid his dues, whether the union he belongs to conforms to the requirement of the Act, there should be a presumption and, unless real evidence of error of prejudicial bias is shown, that they should not be reviewed in the Courts on the merits. That the Second Circuit, if it found that this completely wiped out the validity of the award, should have returned this dispute to the parties on the property rather than directing the district court to decide on the merits.
Speaker: Are you going to come out at all upon the Government's suggestion in their amicus brief?
Richard N. Clattenburg: Mr. Kaiser, sir, will discuss the second point with regard to explicitness of the remedy.
Henry Kaiser: May it please the Court. Now, the point to which I address my remarks illuminates completely any questions of hostility or conflict between the employee and the statutory representative. I start with the rather startling statement that, in my judgment, the premise upon which the Court below reached the result it did means certain chaos in railway labor relations. Now, let's examine precisely the reasoning adopted by the Court below. It, in effect, conceded that the Section 3 procedure that Mr. Clattenburg described was a thoroughly impartial unbiased procedure, but it certainly reject that procedure and it asserted two reasons for that rejection. Now, I past by that first reason namely that the qualifications imposed by the statute upon labor organizations in order to be able to select members to the Board are different from the qualifications appearing in the union-shop amendment of 1951. I say, if I may, that the learned judge simply didn't do his homework. A reading of the statute shows, beyond question of doubt, that the qualifications are almost in haec verba identical and certainly in substance. There is no difference between them. The second reason is a more interesting one. He starts with the premise that, under the 1951 amendment, employees who are covered by a union-shop agreement were granted by Congress the right to join any other union, that is to say, other than the contracting union, which they -- the employees believe to qualify. Then, the judge went on to point out that the Section 3 procedure, being available only to unions, not to employees, concluded that he must have his right, that is, the individual employee, himself to prove subsequently that, previously, he believed to be the fact. Now, let me make that more exquisite. The critical aspect of the decision below is that employees may, first, join unions and, subsequently, in a court of law, prove that the unions they joined met the requirements of the 1951 amendment. Now, to please the Court, it seems to me that any rule of law --
Harold Burton: That would leave it to prove, as a matter of fact and law, regardless of anybody else, holding it to be that way with no --
Henry Kaiser: Exactly.
Harold Burton: -- administrative intervention.
Henry Kaiser: Exactly. I say that any rule of law that, in one breath, says that parties may enter into a lawful agreement and, in the second, precludes those parties from knowing the terms of their own agreement from confidently performing their own obligation, from mutually agrees on the meaning and scope of their own agreement, I say that reflects an internal contradiction that's completely insupportable no matter what the subject matter of the agreement or how privately limited its impact. Now, how much greater is that contradiction when we're dealing with an agreement authorized by the Congress covering labor relations in an industry whose welfare, whose labor peace is so vital to the nation's welfare. The statute, in its declaration of purposes and in its substantive provisions, exhorts and mandates the parties to minimize their differences and resolve their disputes by the most informal and expeditious methods possible, notably, conferences and direct negotiations. This Court, in the leading Virginia case, said, “the major objective of the statute is the avoidance of industrial strife by conference between the authorized representative, but of what avail, what utility, a conference by the parties who are handicapped by a coerced ignorance as to the meaning of their union-shop agreement, and how a void industrial strife if the normal self-interest of the parties to the agreement compels conflict.” Now, let's picture the realistic situation. Brotherhood here has a contrast with a carrier. Brotherhood says to the carrier, “Mr. Rychlik, respondent here, is not a member of our Union. He's not a member of another union, national in scope. We, therefore -- we, therefore, request you to comply with your commitment and discharge Mr. Rychlik.” Now, if the opinion below is affirmed, the carrier, at an understandable interest to prevent the incurrence of liability, would say, “we cannot discharge Mr. Rychlik until we get some court determination that UROC is not national in scope.” The Union would say, “Very well. We insist upon you discharging him because no court has as yet said that UROC is national in scope.” In short, gentlemen, the necessary inevitable result of the decision below is to invite industrial strife rather than to avoid it. It is unthinkable. It is unthinkable that the Congress created a right in these individuals, employees, as defined by the Court below. Now, what did Congress have in mind? Congress, we say, left to the individuals, and I underscore the word “left” because the 1951 amendment granted to employees nothing. It diluted preexisting rights.
William J. Brennan, Jr.: Excuse me, Mr. --
Henry Kaiser: Yes, Sir.
William J. Brennan, Jr.: -- Kaiser. Might Mr. Rychlik, or how we pronounce that, might he have retained his membership in the Brotherhood while a member in UROC?
Henry Kaiser: Absolutely, could of -- could of --
William J. Brennan, Jr.: Nothing in the --
Henry Kaiser: Nothing in statute --
William J. Brennan, Jr.: -- nothing between the carrier with the --
Henry Kaiser: Nothing in the statute or in the agreement would prevent any employee from joining any other union so long as he tendered his dues to the contracting union.
Felix Frankfurter: Mr. Kaiser --
Henry Kaiser: Yes, sir.
Felix Frankfurter: -- I'm a little puzzled by your argument.
Henry Kaiser: I'm sorry, I didn't hear you.
Felix Frankfurter: What I -- your -- if you heard me, Mr. Kaiser, that the -- I understand it but it is -- that the determination whether UROC is or isn't a national organization is not administrative, not subject to court review, is that right? There is no resort that, in view of the makeup of the System Board, it is not to that System Board -- it is -- it is not -- the law does not require adjudication of what is a rival union, as to the requirement that it should be national, left to be administrated by the System Board, is that right?
Henry Kaiser: That's right.
Felix Frankfurter: Well, my difficulty arises, as I said initially, simply by your argument -- not by your argument but by what -- by Judge Hand's opinion. From that, he immediately rushes to the conclusion, as I can see, that, there, the Court is caught reviewing this case.
Henry Kaiser: Well, I --
Felix Frankfurter: It seems to me, they are two very different questions that you're talking about there.
Henry Kaiser: I think -- I think --
Felix Frankfurter: Here, the courts have decide that the statute, as such, allows for a confessor to withdraw this from the administrative process doesn't mean it withdraws this -- it withdraws it on the complaint in this case. They are very different cases.
Henry Kaiser: Yes.
Felix Frankfurter: But you seem to treat them all --
Henry Kaiser: Well --
Felix Frankfurter: -- with great grievance suggestion for saying that there may be court review. I don't see how you can deny that there may be court review if appropriate allegations are made. That's the Steele case.
Henry Kaiser: I'm afraid, Mr. Justice Frankfurter, that I have not made myself clear.
Felix Frankfurter: Very well. Well, that -- if it's my courtroom, --
Henry Kaiser: The Justice --
Felix Frankfurter: -- that will all be clearer.
Henry Kaiser: Judge Hand's -- Judge Hand read the 1951 amendment as conferring, I think he used the word "granted,” to employees the right to join another labor organization in the face of a union-shop agreement that is, and I'm quoting the judge now, “in fact national in scope.” The necessary implication of his holding and reasoning is, at that critical fact, is subject to subsequent authoritative determination, either administratively or judicially, for the months he is unemployed. Once he reaches that conclusion as to the right granted in 1951, he goes on to point out that though the Section 3 procedure is admittedly impartial, it's not available to the affected employee. He also goes on to say that the System Board structure is so inherently biased as to preclude a discretion of evaluation of the employee's association, so he's left only with the courts, and suggests that, absent some effective tribunal for resolving that question, constitutional issues are raised. That, as I understand it, is the reason of the court below.
Felix Frankfurter: I understand that, too.
Henry Kaiser: And, I suggest that the basic error of that reasoning is the insupportability of the right he believed was granted in 1951.
Felix Frankfurter: It all depends. Haven't they got a chance to get before the Board, is that door shut, too?
Henry Kaiser: I --
Felix Frankfurter: He says if, because there's an inherent bias here, they can, straight away, rush to the Court.
Henry Kaiser: And what I --
Felix Frankfurter: And, that doesn't follow from his prior reason, at least to my mind, that there mere fact that the statute is what it is, the structure which makes you go through the system eventually through the National Board --
Henry Kaiser: Well --
Felix Frankfurter: -- but that may operate unfairly, as in the Steele case. The constituents of the Board of the Union said, “yes, you represent me. Your duty is to represent me, but you didn't represent me because you exercised that's a bias.”
Henry Kaiser: Well, that was --
Felix Frankfurter: “I am here,” he says. From the very nature of the relationship, the fact that they belong to a rival union, at once they can go to court because, inevitably, these people would have to be biased judges. Isn't that -- isn't that aggrieving?
Henry Kaiser: That -- yes.
Felix Frankfurter: He hardly talks about the latter. He takes it for granted that if you're not barred, if you had -- if you're not barred from going to the Court, therefore, you can go to the Court in every case.
Henry Kaiser: Well, unless he --
Felix Frankfurter: And, that needs to be approached and, on second view, --
Henry Kaiser: And -- and that --
Felix Frankfurter: -- and to bear in mind.
Henry Kaiser: -- and that is the thesis that Mr. Clattenburg was trying to urge upon you. Now, I would go one step further, if it please the Court. I would say that a reading of the amendment to -- granting to the employees the right, subsequently, to go to system board results in chaos that totally confounds the whole scheme of the statute, and I am saying --
Felix Frankfurter: Well, aren't --
Henry Kaiser: -- that --
Felix Frankfurter: What if you're right?
Henry Kaiser: -- what --
Felix Frankfurter: Suppose you're right. That, still, doesn't make it. Suppose you're wrong about that, that would make his decision right.
Henry Kaiser: Absolutely not. I agree with that. But, I'd like to go to what I regard to be the -- the essential aspect of the case. We say that Congress intended and only could have intended the remainder of this right in railroad employees, namely, that they could join an alternate union that had already been authoritatively and definitively found to be national in scope and --
Felix Frankfurter: By whom?
Henry Kaiser: By the Section 3 proceeding.
Felix Frankfurter: So that -- so, what you're saying is that the statute must be construed medically to seal the door of any rival union even though the original union says “not on your then type will we ever let you in.”
Henry Kaiser: Well, that --
Felix Frankfurter: Is that right?
Henry Kaiser: That is certainly not right. I say, with all respect --
Felix Frankfurter: But that's what it gets down to.
Henry Kaiser: Not at all.
Felix Frankfurter: Well, then -- then, tell me how a competing union can come into existence.
Henry Kaiser: I'd be glad to.
Felix Frankfurter: Well, is that crucial?
Henry Kaiser: It certainly is.
Felix Frankfurter: All right. Now, do that.
Henry Kaiser: Section 3 allows any union that is national in scope to prove its case before a totally impartial tribunal that it is national in scope and otherwise organized in accordance with the provisions of the Act. There is nothing in the 1951 amendment that, in any way, insulates, cuts down, in any way prevents any new union from being declared national in scope and enjoying the exemption of the 1951 amendment.
Felix Frankfurter: Do it by going secondarily?
Henry Kaiser: By going, in the first instance, to the qualified unions themselves, and it's own --
Felix Frankfurter: But they -- they may be the representative of the rival unions.
Henry Kaiser: Exactly. And so we --
Felix Frankfurter: Well, then, how can they be unfired? I don't understand.
Henry Kaiser: Because the statute takes care of that.
Felix Frankfurter: All right, go on.
Henry Kaiser: The statute says that, where those already qualified resist the request, and all you need is a request and a name, then, the statute says you go to the Secretary of Labor. And, if the Secretary of Labor finds any merit in your application, it is transferred over to a three-man board that is totally impartial in a sense that one of the men on the Board is a representative of those already qualified, a second man is the designee of the applicant, and the third is a neutral selected by the National Mediation Board.
Felix Frankfurter: If you had a Court -- if you had to argue before a Court, of which, you knew one member was absolutely disqualified by his personal interest, it wouldn't give you any comfort to know there are two other members who are not so disqualified.
Henry Kaiser: Oh, no.
Felix Frankfurter: And you would protest vigorously against such a constitution of a court.
Henry Kaiser: I most certainly would not.
Felix Frankfurter: You would not?
Henry Kaiser: I have engaged -- I have --
Felix Frankfurter: You would not?
Henry Kaiser: I would not. I have engaged --
Felix Frankfurter: You could --
Henry Kaiser: -- in countless arbitration procedures where one man was designated by one contestant, the second by the other contestant, and a third was a neutral, and nobody has ever suggested throughout these proceedings, Mr. Justice Frankfurter, that the three-man procedure or the entire procedure of Section 3 was, in any way, biased or partial.
Felix Frankfurter: We don't come to grips, Mr. Kaiser, though we all --
Henry Kaiser: I'm afraid not.
Felix Frankfurter: I am not saying that that's -- that's my dissatisfaction, I don't mind telling you, with Judge Hand's opinion. I'm not saying that the representative of the established union must, by very reason or by the exclusive reason of that fact, be deemed to be a disqualified member of a tribunal. I am saying the opposite that you must make a showing of active operating bias apart from that fact. In other words, the Steele case is my -- the basis of my discussion. The Union -- it was well said and would hopefully be said in the opening argument, a union represents all sorts of dissident minorities. Mr. Justice Brennan makes an appropriate -- raises an appropriate question when he said, “isn't this qualitatively different?” But, in all events, waiving that -- integration of that for the moment. The union represents all sorts of dissed members whether color or their race, whether sex, sometimes, whatever it is, but it is the duty under the Act and, as the Steele case made clear in a very ticklish situation, the representative of the union or if it were trustees, loosely speaking, trustees of the interest of all its members, although a particular claim may be in hostility to a majority view. Therefore, I say, what you said you've done, of course you've done that, but it doesn't follow that if you make out a case of explicit directed bias, as in the Steele case, that you can't raise the question.
Henry Kaiser: Well -- I think, if I may say so, that where, more significantly, we have so far not come to grips, is the --
Felix Frankfurter: Is that your point that this is all irrelevant if your premise is accepted?
Henry Kaiser: Exactly. And, what's more, plotted in terms of the -- of the statute, its objectives, its language is not the quality, the bias or the unbiased, the partiality or impartiality of the appropriate tribunal to resolve this question but when this question is to be resolved. And, I say that the right granted by the Congress -- excuse me, the right left by the Congress to employees, only to operating employee, under the 1951 amendment was the right to join a union already so qualified by whatever appropriate tribunal. I say that if my premise be adopted, we don't get to the question of where it is done.
Felix Frankfurter: It's just -- I don't agree with you at all because that's the Steele case. The Steele case was, as a matter of statutory obstruction, a non-reviewable judicial problem but this Court said, where the ordinary machinery necessarily works a bias, works on the fairness, then, in privately, you have a right to go to the Court and say that the -- the normal administrative machinery by an abusive exercise of its exclusive power is a function and you can go to a Court.
Henry Kaiser: Well, where -- where the Steele case does not apply to my approach, Mr. Justice Frankfurter, is the holing in the Steele case by this Court that these Negro employees had a right, the right to be treated fairly by their statutory representative.
Felix Frankfurter: I do agree.
Henry Kaiser: That's the hope. That's the substantive right for which the Court, this Court, provided a form for its vindication in the Court. Now, here, I'm saying that no right under the statute, either under its expressed provision or under any possible interpretation by this court is involved in this case because it is not alleged, it is not suggested that this UROC has been qualified in the past.
Felix Frankfurter: Where we do not come to grips and where you ought to be able to satisfy here that when you say it -- there is, provided by the statute, machinery for this interested determination of whether it is a union in scope, it seems to me a duplicate original with the Steele case that, if persons can come into court and say, “this -- this interested system isn't working in the particular case because of a bias of one of its members, then you got an identical scheme situation. In my opinion, that isn't this case.
Henry Kaiser: I respectfully disagree with you.
Felix Frankfurter: All right.
Henry Kaiser: I say to you, we don't get to the issue of remedy of forum until we determine what rights we are vindicating, and I say to you and urge upon you that this Court must, consistent with every sentence of the Railway Labor Act, and consistent with every utterance of this Court, and consistent with elemental common sense must find that the right of employees, under a union-shop amendment, is the right to join an alternate union that has been qualified authoritatively. And, I say that once you agree with the need of that construction, which in no way is inconsistent with the language of the 1951 amendment, then, I say the question of forum automatically dissipates itself. No union could come to the Court and say, "please declare me national in scope." You wouldn't have a justiciable issue.
Speaker: In your view of the Act, I take it, the question of court review, judicial review would arise in a proceeding under the provisions of the Act that relate to qualifying as a national union.
Felix Frankfurter: You only deny that.
Henry Kaiser: No.
Speaker: You deny that?
Henry Kaiser: No. I deny that, yes.
Felix Frankfurter: Alright.
William J. Brennan, Jr.: That's a different case than you got here though.
Henry Kaiser: It's -- it's a different case. The only -- the only thing that I could suggest -- suggest by way of Section 3, that is, the procedure for determining selectors to the Board, might come to the Court, might, as a part of demonstration that the Secretary of Labor, let us say, is not performing his ministerial duty, which is the point --
William J. Brennan, Jr.: Well, that's not the case you're arguing here.
Henry Kaiser: No, I'm not.
William J. Brennan, Jr.: We haven't got that case here.
Henry Kaiser: No. You asked me --
William J. Brennan, Jr.: It's an interesting question --
Henry Kaiser: -- how you get to the Court.
William J. Brennan, Jr.: -- we could reach later on, but your point is that it's that procedure that is involved here. The absence of which, makes this case a failure to state a cause of action, to put it that way.
Henry Kaiser: Exactly.
William J. Brennan, Jr.: That's your point, isn't it?
Henry Kaiser: Exactly, that there is no cause of action stated here because it has not been alleged and it is not a fact that, at the time that respondent joined UROC, that UROC had been authoritatively --
Felix Frankfurter: I admire the way you adhere to your point, Mr. Kaiser, even though you, if I may say so, don't have to. Alright, you may stick to that.
Henry Kaiser: I'm glad to hear I don't have to.
Felix Frankfurter: I thought I indicated that throughout this discussion.
Earl Warren: Mr. Spindelman.
Norman M. Spindelman: Mr. Chief Justice and may it please the Court. As the lower court said in substance in this case, nothing would more completely defeat the most elementary requirements of fair play and nothing with more firmly entrenched the recognized union in power than a holding that judicial review was not necessary from the decision of the System Board in this case. I would like to discuss the application of Section 3, First (f) and the entrenchment of the unions in power, and Mr. Fix will discuss the elementary requirements of fair play. We've broken up our argument in that way in order to better tie it in with the opposition argument which was presented in that manner. Now, the technical provisions of Section 3, First (f) dealing with labor union eligibility to participate in the selection of labor members to the Adjustment Board has nothing to do with the employee's statutory right to hold his job if he belongs to a union which is national in scope. Now, under any construction of the statute, eligibility for a seat on the Board cannot be a possibly -- cannot possibly be an adequate remedy to the employee for bias on the System Board level because Section 3, First (f) is not applicable to him. He can't get a seat on the Board and he has no way of compelling his union to get a seat on the Board, and I might point out that that was the only argument that was made in the lower court in this case. The second argument of exclusiveness was certain -- certainly not firmly pressed, if pressed at all, in the lower court. Now, because of the lower court holding, the petitioner's now argue that national in scope exception to the union-shop requirement which Congress cast in terms of employee rights really confers a right not on the employee, but on his labor organization to exempt him from the union-shop requirement not if that union is national in scope, no, but if it is qualified to participate in the selection of Adjustment Board members. And, they further argue that a seat on the Board is the only way, the exclusive way, that national in scope status could be achieved and this argument is also very necessary because if there's any discretion left in the System Board, we're, again, presented with a question of the bias in the System Board.
William J. Brennan, Jr.: Do you suggest that national in scope, for the purpose of being an elector, is different from some other national in scope?
Norman M. Spindelman: No, I do not suggest that national in scope for being an elector is different from any other national in scope, but I do say that the three-man board does not determine only national in scope. Now, to accomplish the results which the petitioners are asking for here, the statute has to be drastically rewritten in its language. Petitioners aren't asking for statutory construction here. They are asking for a judicial legislation and there are many instances. Apparently, over 20 words in the statute would have to be achieved to get to their construction. Now, petitioner's argument that the rights which Congress, in expressed terms -- and this is one of the changes which Congress, in expressed terms, conferred on the employee in Section 2 of the Railway Labor Act, Congress said "an employee can hold his job if he holds membership in a national in scope organization,”
William J. Brennan, Jr.: Well, isn't that the case before us?
Norman M. Spindelman: -- were, in reality, given to his union. This is not a new argument. It was argued to this Court in the Elgin case that, despite expressed language to the contrary, the statute did not give the employee a right to process his own grievances but, instead, gave this right to his union. Now, this Court specifically rejected this argument in the Elgin case. Now, certainly, the employee's right to have a fair determination made on whether or not he is entitled to hold his job, which is the basic question here, is as basic as his right to process his own grievances, which this Court said he had in the Elgin case. Now, in the Elgin case, this Court went so far as to specifically reject the past practices of the National Railroad Adjustment Board in reaching its conclusion. In that case, the National Railroad Adjustment Board has specifically held in the past that the employee did not have an individual right to adjust his own grievances. Now, here, the Court does not have to do this. Past precedent confirms that the right to determine national in scope status of his union is in the employee and that the labor unions qualifying for a seat on the Board is not the exclusive manner in which national in scope status can be obtained. Now, all of the past decisions dealing with UROC and its members, with the exception of one case. The District Court case -- District Court opinion in the Pigott case, including the majority and minority opinion in the Pigott case in the Court of Appeals, all, at least tacitly, assumed that this right given by the statute is in the employee. There is no case cited to the contrary, with the exception of the District Court opinion in the Pigott case. Therefore, at least in line with court authority, there is no precedent especially in view of the Elgin case, a decision of the Court, for a holding that the individual rights are not in the employee. Now, the Government, in its brief, in the amici curiae brief of the Government, makes a very interesting --
Speaker: May I interrupt you for a moment there?
Norman M. Spindelman: Certainly.
Speaker: Supposing we disagree with you on that, would you then agree that that would be dispositive of this case --
Norman M. Spindelman: No. That --
Speaker: -- and that the question of whether or not there is court review of the Statutory Review Board is not involved in this case, you don't reach it.
Norman M. Spindelman: No, I would not, Your Honor, for several reasons.First of all, you would not only have to disagree with me on the fact that the right is in the employee. You would further have to disagree with me that this is an exclusive right in the labor organization.
Speaker: Yes.
Norman M. Spindelman: And, further than that, you would have to disagree with me on the fact that this is the exclusive manner -- Section 3, First (f), getting a seat on the Board is the exclusive manner in which that can be determined.
Speaker: Well --
Norman M. Spindelman: You have to disagree on all those issues.
Speaker: Well, suppose that I did disagree with you on all those --
Norman M. Spindelman: Then, I'd still --
Speaker: That would end your case.
Norman M. Spindelman: No, it still would not end my case.
Speaker: Wouldn't it?
Norman M. Spindelman: Because, even assuming that all of those things were so, I say that Section 3, Fist (f), under any interpretation, can't be an adequate remedy because, before you can get to Section 3, First (f), before you can get to the Secretary of Labor, you have to go to your competitors for all practical purposes. You have to go to the participating organizations.
Felix Frankfurter: But you have to rest --
Norman M. Spindelman: The Secretary of Labor said so.
Felix Frankfurter: You have to rest on that proposition, the fact that either competitor necessarily makes it an unfair procedure, don't you?
Norman M. Spindelman: Let me point the two past decisions of the Secretary of Labor.
Felix Frankfurter: Don't bother about decisions.
Norman M. Spindelman: Yes.
Felix Frankfurter: Tell me if that's your view.
Norman M. Spindelman: Yes. That is definitely my view.
Felix Frankfurter: I don't know how you argue the merits. The Counsel would state their proposition for, at least, first, for that argument. Some of us would have to be understanding. But, isn't that true?
Norman M. Spindelman: That is true.
Felix Frankfurter: Alright.
Norman M. Spindelman: And, I think that --
Felix Frankfurter: Go on then and --
Norman M. Spindelman: -- past practice backs me up on that.
Felix Frankfurter: What?
Norman M. Spindelman: I think that the past practice backs me up on that.
Felix Frankfurter: I can read cases, too, but I can't read the mind of counsels unless they state what's in their head.
Norman M. Spindelman: Now, I was getting to the point that the Government had made, in its amici curiae brief, the Government -- and this is the only -- the only argument that is made in terms of statutory construction as far as its right in the employee, the Government, in its brief, points to the expanded language in the union-shop amendment as justifying the interpretation that Congress intended to vest the right in the labor union. Now, the obvious answer to this is, why, instead of using the expanded language, didn't Congress save themselves about 15 words and say that the employee can maintain his job, can hold his job if he belongs to an organization which is qualified under Section 3, First (h)? It's a much simpler way of putting it. Now, even disregarding this, aside from this, the expanded language has a much simpler explanation. Now, the expanded language which the government refers to and, by expanded language, I mean that they must be national in scope, organized in accordance with the Act, and fairly represent the members of a craft or class, or -- I don't mean that word “fairly,” I meant represent members of a craft or class. This language is identical in its terms to Section 3, First (a), not Section 3, First (f) of the Act. Now, there was an administrative determination, two of them, two administrative determinations made of the meaning of Section 3, First (a), and these determinations were made by the Secretary of Labor who, incidentally, they were made under a Section 3, First (f) proceeding but they were made as interpretations of Section 3, First (a). And, in these determinations, the Secretary set forth a definition of the phrase “national in scope” and this is his definition in substance. He says that, “to be national in scope, a union must represent employees of different companies rather than be organized within a single company or carrier and have more or less of a general dissemination throughout the country and,” he didn't use that exact language but he used these criteria to show that, “geographical area of representation, number of employees represented, number of agreements, number of carriers with whom agreements are held, and the mileage of such carriers.” Now, we say that the expanded language of -- that Congress used in the union-shop amendment, Section 2, Eleventh (c), they use that language to incorporate the previous definition of the Secretary of Labor and, instead of using that definition, they could use very few words to accomplish that purpose. Now, that becomes very significant in view of the argument that chaos and confusion and uncertainty will result if judicial review is put into this case. The emphasis on this -- in this case is not on the legal, the morale, or the statutory justification for importing wholesale the provisions of Section 3, First (f) and Section 3, First (a) into this union-shop amendment and changing the language of the union-shop amendment. The emphasis is not -- are none of those. The emphasis here and the starting point of Counsel's argument before this Court was chaos and confusion and uncertainty will result if this isn't done. Therefore, you must do it, in effect. Now, remembering the Secretary of Labor's definition in light of this argument, as I say -- said before, the Secretary of Labor's definition becomes very important for, under the Secretary of Labor's definition, we'd have a definite guide to everyone as to what national in scope means. Under the opposite construction, if Section 3, First (f) is deemed to be an exclusive remedy, we have certainty, as far as the recognized organization goes, the certainty of being entrenched, there'll never be a challenge by any new organization successfully, number one. You have certainty as to them, but you have no certainty, for example, as to the employee or as to the new union. Now, the employee cannot make any independent determination of his own as to whether he can join a competing union because he doesn't know whether it's national in scope or not. There's no definition at all advanced under their theory. The definition is that it's going to be given some time in the future by a three-man board which, since 1934, has never been convened and which may never be convened in the future. So, in other words, no one knows what it means. This three-man board has never met.
William O. Douglas: Had you ever tried to just get it in?
Norman M. Spindelman: Yes, sir. Our appendix in this case shows that. We went as far as the first step and the point that we are now at, as the participating organizations have told us, that, sometime in the indefinite future, they will give us a hearing.
Earl Warren: You went to -- to what body?
Norman M. Spindelman: We went, first, to the Secretary of Labor and we said to him, “in view of all the Court decisions on this matter, we think that ought to show a dispute.” The Secretary of Labor said, “I'm sorry, that's a different question. You have to go to these participating organizations to get a dispute certified.” So, we went to the participating organizations. That was quite a while ago. Now, we are finally at the point where we have a -- a date set for some indefinite time of the future on which we will be heard. I might point out that the same thing happened to the American Railway Supervisors Association.
William J. Brennan, Jr.: I don't follow that. You have a date set for sometime --
Norman M. Spindelman: Well, we have an indefinite date. The last letter that we have received is --
William J. Brennan, Jr.: They haven't dated at all.
Norman M. Spindelman: No, we don't have. That's the whole point.
Stanley Reed: You have a date, where?
Norman M. Spindelman: We -- we have no date whatsoever. They just tell us “sometime in the indefinite future, we'll have a hearing.”
Stanley Reed: Who said that?
Norman M. Spindelman: The participating organizations.
Stanley Reed: Not the Secretary who told you to go to them?
Norman M. Spindelman: He told us to go to them first, that's right. Apparently, what is indicated -- as the Secretary has indicated in his past two decisions, and in the matter of the Sleeping Car Porters -- Brotherhood of Sleeping Car Porters, and in the matter of the Railway Supervisors Association Inc., in both those cases, the Secretary of Labor finally stepped in. And, he stepped in on the theory, and I'd like to quote his language on that because I think I feel it's very significant, “that the participating organization seemed to have carefully avoided taking any position on this matter.” So, in other words, once it becomes evident enough to everyone that the participating organizations, because of self-interest, will do nothing, then, the Secretary of Labor could step in. But, of course, we have no guarantee that he will ever step in, and the suggestion advanced by counsel that this Court, in some future case, might be able to compel him to step in, I think that's a very farfetched legal argument in some respects because what it would mean would be that this Court would be substituting its discretion for the discretion of the Secretary of Labor where Congress has specifically said it's the Secretary of Labor's job to do this.
Felix Frankfurter: I don't expect you to come here and urge us to view the Secretary of Labor's conclusion.
Norman M. Spindelman: That's what I mean exactly.
Earl Warren: When did you go to the Secretary of Labor?
Norman M. Spindelman: The appendix shows that --
Earl Warren: Approximately, that's all.
Norman M. Spindelman: I think, approximately, about two years ago.
Tom C. Clark: Have you ever been back and told them that the unions wouldn't give you a theory?
Norman M. Spindelman: No, sir, we have not.
Earl Warren: Then when did you go to the participating unions?
Norman M. Spindelman: Well, it was started in July of 1954. We, then, went -- after much go around as to who we were supposed to apply to and as to whether they were really the right person to apply to, we then went back to the Secretary of Labor and told him that -- asked him some further questions and try to get a dispute certified from the Secretary of Labor to the second point, to amend my previous answer, to the second point because of the previous court decisions. By that time, there were five or six court decisions where this point had been contested, and he said, “no, that's a completely different question. That question deals with the union-shop amendment. That doesn't deal with Section 3, First (f). You still have to go to the participating organizations.”
William J. Brennan, Jr.: Well, will -- will you tell us why it is you haven't gone back? You answered Mr. Justice Clark that even though nothing's happened in two years since he sent you, you say, to the participating agencies. Why haven't you gone back to him?
Norman M. Spindelman: Since that point, the last letter that we received was in 1955, sometime in 1955. I believe, September 30 of 1955.
William J. Brennan, Jr.: A letter from whom?
Norman M. Spindelman: That was a letter from a Mr. A.E. Lyon who is the Secretary of the Railway Labor Executives Association, in which he set this date for some time in the indefinite future. No date, as Your Honor said previously.
William J. Brennan, Jr.: Well, but you have not been back to the Secretary of Labor, I understand.
Norman M. Spindelman: Not since that point, no, sir.
William J. Brennan, Jr.: Any reason why not? Can you tell us?
Norman M. Spindelman: Waiting for this case your honor.
Felix Frankfurter: When did this -- when did this litigation start?
Norman M. Spindelman: This litigation?
Felix Frankfurter: When did --
Norman M. Spindelman: It started in January of 1955, Your Honor.
Felix Frankfurter: The question really is whether this whole business is that every effort to your right may not have a court to decide these questions.
Norman M. Spindelman: I think that's very true generally.
Felix Frankfurter: That's why it should not be denied here. The court is biased.
Norman M. Spindelman: I --
Felix Frankfurter: It said from the fact about this issue and as they did about other relations with other railroads in each side instead of trying to go to the tribunals or the Congress or whatnot to get its relief and ask the courts to do it and I think the courts are properly very reluctant to try it. That's my general view.
Earl Warren: Sir.
Norman M. Spindelman: Thank you.